UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4719
HAROLD MEADOWS, a/k/a Butch,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
               Charles H. Haden II, District Judge.
                            (CR-02-4)

                      Submitted: March 18, 2003

                       Decided: July 22, 2003

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Christopher F. Cowan, COWAN & OWEN, P.C., Richmond, Vir-
ginia, for Appellant. Kasey Warner, United States Attorney, John L.
File, Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                    UNITED STATES v. MEADOWS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Harold Lloyd Meadows pled guilty to one count of transfer of fire-
arms across state lines by an unlicenced person in violation of 18
U.S.C. §§ 922(a)(5) & 924(a)(1)(D) (2000). On appeal, Meadows
claims: (1) the district court abused its discretion by denying his
motion to withdraw the guilty plea; (2) the base offense level under
U.S. Sentencing Guidelines Manual § 2K2.1(a)(5) (2001) was clearly
erroneous; (3) it was plain error not to award a reduction to the
offense level for acceptance of responsibility; and (4) counsel was
ineffective. Finding no reversible error, we affirm.

   We review the district court’s denial of a motion to withdraw a
guilty plea for abuse of discretion. United States v. Ubakanma, 215
F.3d 421, 424 (4th Cir. 2000). A defendant does not have an absolute
right to withdraw a guilty plea. United States v. Moore, 931 F.2d 245,
248 (4th Cir. 1991). Rather, a defendant bears the burden of demon-
strating that a "fair and just reason" supports his request to withdraw
his plea. Id. Moore’s claim fails because he withdrew the motion and
he did not offer any evidence in support of his claim that the guilty
plea was not knowing and voluntary.

   A district court’s factual findings used to determine the sentence
are accorded substantial deference. The factual findings need only be
supported by a preponderance of the evidence and will only be dis-
turbed if clearly erroneous. United States v. Brooks, 957 F.2d 1138,
1148 (4th Cir. 1992). We find the court’s decision with regard to the
base offense level not clearly erroneous. See USSG § 2K2.1(a)(5); 18
U.S.C. § 921(a)(30) (2000).

   Because Meadows did not object to the district court’s decision not
to award a three-level reduction to the offense level for acceptance of
responsibility, review is for plain error. United States v. Olano, 507
                       UNITED STATES v. MEADOWS                           3
U.S. 725, 731-32 (1993). Under this standard, we exercise our discre-
tion only to correct errors that are plain, material, or affecting sub-
stantial rights, and that seriously affect the fairness, integrity or public
reputation of judicial proceedings. Id. We find no plain error because
Meadows did not show by a preponderance of the evidence that he
was entitled to the reduction. United States v. Harris, 882 F.2d 902,
905, 907 (4th Cir. 1989).

   We find Meadows’ claim of ineffective assistance of counsel is not
cognizable on direct appeal. United States v. King, 119 F.3d 290, 295
(4th Cir. 1997).

  Accordingly, we affirm the conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                              AFFIRMED